Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to RCE filed on 08/26/21. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baseman et al. (US Pat. 8732627).

As to claims 1, 10 and 17 the prior art teach a method of predictive multi-stage modelling for controlling a complex semiconductor device manufacturing process, the method comprising the steps of: 

collecting geometrical data from metrology measurements made at select stages of the manufacturing process (see fig 1 col. 4 lines 11-65);  

making an outcome probability prediction as to whether an output of the manufacturing process (see fig 1)  is within specifications at each of the select stages of the manufacturing process by machine-learning models (see fig 1 element 110, element 134) trained for each of the select stages of the manufacturing process using a multiplicative kernel Gaussian process, wherein the outcome probability prediction is a function of a current stage and all prior stages (see fig 1, fig 10 col. 5 line 15 to col. 6 lines 46 and summary); 

and using the outcome probability prediction from the machine-learning models to identify those of the production wafers needing to be reworked or scrapped which are then removed from production. (see fig 1-3 fig 10 col.14 lines 34 to col. 15 lines 65 and background).

As to claims 2 and 11 the prior art teach wherein the manufacturing process comprises a self-aligned quadruple patterning (SAQP) process performed during fin field-effect transistor (fmFET) fabrication (see fig 1-5 col. 4 lines 30 to col. 5 lines 20 and background).

As to claims 3 and 12, the prior art teach wherein the geometrical data is selected from the group consisting of: mandrel height, mandrel top critical dimension (CD), mandrel bottom CD, mandrel sidewall angle, nitride thickness, spacer thickness, spacer bottom thickness, fin space widths, and combinations thereof (see fig 1-4 col. 6  5-66 and summary).


As to claims 5 and 19 the prior art teaches further comprising the steps of: 

using the machine-learning models for each of the select stages of the manufacturing process to provide probabilistic predictions for a final outcome in real-time for production wafers (see fig 1, fig 10 col. 5 line 35 to col. 6 lines 60); 

and using the probabilistic predictions to select production wafers for rework, sort, scrap or disposition (see fig 1, fig 10 col. 6 line 20 to col. 7 lines 40).


Allowable Subject Matter

Claims 6-9, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BINH C TAT/Primary Examiner, Art Unit 2851